             Case 3:15-cv-05666-WHO Document 169 Filed 03/05/19 Page 1 of 5




     JOHN L. BURRIS, ESQ. SBN 69888
1    ADANTE D. POINTER, ESQ., SBN 236229
     LATEEF GRAY, ESQ. SBN 250055
2
     MELISSA C. NOLD, ESQ., SBN 301378
     PATRICK BUELNA, ESQ., SBN 317043
3
     LAW OFFICES OF JOHN L. BURRIS
4
     Airport Corporate Centre
     7677 Oakport Street, Suite 1120
5    Oakland, California 94621
     Telephone:    (510) 839-5200
6    Facsimile:    (510) 839-3882

7    Attorneys for Plaintiff
8
                                     UNITED STATES DISTRICT COURT
9
                                    NORTHERN DISTRICT OF CALIFORNIA
10

11   GWENDOLYN WOODS, individually and as                CASE NO.: 3:15-cv-05666
     Successor in Interest to Decedent MARIO
12
     WOODS,
13                                                       PLAINTIFF’S MOTION TO STRIKE
                                    Plaintiff,           DEFENDANTS’ MOTION TO DISMISS
14

15
            vs.
                                                         Pretrial Conference: March 11, 2019
                                                         Time: 2 p.m.
16   CITY AND COUNTY OF SAN FRANCISCO,
     et al.                                              Courtroom 2, 17th Floor
17

18                                  Defendants.          Honorable Judge William Orrick
19

20

21

22

23

24

25
            Plaintiff submits the following Motion to Strike Defendants’ Motion to Dismiss, for failure to
26
     comply with Local Rule 7-2 (a); and failure to identify a Federal Rule of Civil Procedure which
27

28   provides dispositive relief.
             Case 3:15-cv-05666-WHO Document 169 Filed 03/05/19 Page 2 of 5




1

2           STATEMENT OF FACTS

3           At 5:04 p.m., on Friday, March 1, 2019, Defendants’ Motion to Dismiss on Behalf of
4
     Gwendolyn Woods as an Individual, Under F.R.C.P. 16(c)(2)(A) and (D). Defendants’ Motion
5
     required Plaintiff to file their Opposition by Tuesday, March 5, 2019. Defendants did not seek or
6

7
     obtain the Court’s permission to shorten the required time to properly notice their Motion to Dismiss,

8    nor did they seek or obtain Plaintiff’s permission to shorten the required time to properly notice their
9    Motion to Dismiss.
10
        1. Defendants Failed to Comply with Local Rule 7-2
11
            Under Northern District Local Rule 7-2 (a), all motions must be filed, served and noticed in
12

13   writing on the motion calendar of the assigned Judge for hearing not less than 35 days after filing of

14   the motion. Fed. R. Civ. P. (6)(d) does not provide an exception to this rule and by operation of law
15
     does not grant leave to shorten the 35 day window.
16
            Here, Defendants filed their Motion to Dismiss after the close of business on Friday, March 1,
17
     2019. Defendants unilaterally determined that Plaintiff’s Response to this improperly noticed Motion
18

19   would be due four (4) days later, on Tuesday, March 5, 2019.

20          Defendants did not seek or obtain leave of the court to shorten the required notice time.
21
     Defendants did not seek or obtain Plaintiff’s permission to shorten the required notice time.
22
     Defendants should not be permitted to violate local rules with impunity and their motion should be
23
     struck outright.
24

25

26      2. Defendants’ Motion to Dismiss Under Federal Rules of Evidence 16 (c) is Improper
27
            Defendants seek to dismiss Plaintiff Gwendolyn Woods, as an individual, using F.R.E.
28
             Case 3:15-cv-05666-WHO Document 169 Filed 03/05/19 Page 3 of 5




     16(c)(2)(A) and (D), which is wholly impermissible and improper. F.R.E. 16(c) governs matters for
1

2    consideration at a pre-trial conference and is not a mechanism to facilitate a dismissal. Defendants

3    had the opportunity to file a dispositive Motion under F.R.E. 12 (b)(1) or F.R.E. 56 to resolve this
4
     issue but failed to do so. Further, Defendants could and should have resolved any issues related to
5
     Ms. Woods’ when they filed their Motion for Summary Judgment, back in September 2018. F.R.E.
6

7
     16(c) does not allow for the relief requested by Defendants.

8       3. Defendants’ Failure to Comply with Local Rule 7-2 Prejudiced Plaintiff
9           Plaintiff will be unduly prejudiced if compelled to file a Response to an improperly plead and
10
     improperly noticed Motion. Defendants filed this Motion after the close of business on a Friday, with
11
     the expectation that Plaintiff would be required to respond by the following Tuesday, four (4) days
12

13   later, which encompassed the weekend. Defendants’ failure to properly notice their Motion to

14   Dismiss creates undue prejudice for Plaintiff, who would be required to complete her response
15
     without sufficient time.
16

17
            CONCLUSION
18

19          Based upon the foregoing, Plaintiff respectfully requests Defendants’ Motion to Dismiss be

20   striken for failure to comply with Local Rule 7-2 and failure to identify a Federal Rules of Civil
21
     Procedure which provides the dispositive relief they are requesting. In her alternative, Plaintiff
22
     requests that the court reset the due date for her Responsive Pleading, to permit sufficient time for
23
     response.
24

25

26
            Respectfully submitted,
27

28                                                 LAW OFFICES OF JOHN L. BURRIS
            Case 3:15-cv-05666-WHO Document 169 Filed 03/05/19 Page 4 of 5




1

2    Dated: March 5, 2019                    /s/ Melissa   C. Nold,
3                                            JOHN L. BURRIS
                                             ADANTE D. POINTER
4
                                             LATEEF GRAY
5
                                             MELISSA C. NOLD
                                             PATRICK BUELA
6                                            Counsel for Plaintiff

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 3:15-cv-05666-WHO Document 169 Filed 03/05/19 Page 5 of 5




1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
